By the Court.

Lumpkin, J.
delivering the opinion.
[1.] A large amount of money, to-wit: $1119, having been' raised under an attachment, at the instance of Fellows & Co.. against Andrew J. Murray, was brought into Court by the Sheriff and ordered to be paid over to executions of an older date, in favor of Greenway Brothers and Co. and D. C. Hide & Co. against Burns & Murray.
Before applying the fund to these prior liens, Counsel for-Fellows & Co. claimed to have their commissions allowed upon' *593the fund, but were refused by the Court, upon the ground, that as their client got no money, the Attorneys were not entitled to fees. And we see no error in the judgment. It does not conflict with the opinion of this Court in McDonald and Napier, (14 Ga. R. 89.)